 
 
 
 
 
EXHIBIT 10.34
 
Consulting Agreement
 
THIS CONSULTING AGREEMENT (this "Agreement") is entered into by and between
Frank Magnotti, an individual ("Consultant"), and Comverge, Inc., a Delaware
corporation (the "Company").  Consultant and Company are collectively referred
to as “Parties” and individually as “Party.”  This Agreement memorializes the
agreement between the parties regarding a consulting relationship that commenced
on December 17, 2009.  This Agreement becomes effective the same day
Consultant’s Separation Agreement and General Release Agreement (“Separation
Agreement”) becomes effective.
 
1.  
Term of Service.

 
The Parties agree that from the date of separation, December 17, 2009 until
March 31, 2010, (“Consulting Term”), Consultant shall provide the Services (as
defined herein).
 
2.  
Consulting Services.

 
Consultant agrees to provide consulting services on the terms and conditions
contained in this Agreement.  At the request of the Company’s current Chief
Executive Officer or interim Chief Executive Officer (“CEO”) or the Company’s
Board of Directors (the “Board”), Consultant shall assist the CEO in the
transition to a new EVP of Sales and Marketing and shall be available to the
Board or CEO, at the CEO’s direction, to perform services of an advisory nature
relating to the Company’s sales strategies, business and strategic plans; and
shall refer any inquiries related to the Company or its business to the CEO
without commenting in relation to such inquiries (collectively, the
“Services”).  The parties agree that under no circumstances may the Services
occupy more than twenty hours of Consultant’s time in any given week during the
remainder of the month of December, fifteen hours a week for the month of
January, ten hours a week during February, and eight hours a week during the
month of March of 2010. To the extent Consultant secures full time work, the
Parties will meet to discuss the hourly commitments to ensure the Services are
provided that do not conflict with such full time employment.  Such potential
full time employment shall not have any effect on this Agreement.
 
Consultant shall not speak with the media, investors, analysts, customers,
Company employees, Company officers or any other third party in regards to the
Company or on behalf of the Company unless specifically directed by the CEO.
 
 
 
1

--------------------------------------------------------------------------------

 
 
3.  
Independent Contractor.

 
Consultant is an independent contractor with respect to his performance of all
of the Services under this Agreement.  The Company shall not direct or exercise
control over the manner or means by which the Services are provided.  Consultant
shall obtain approval from the CEO before coming on Company’s premises and shall
comply with the Company’s rules and policies.  Consultant may determine his own
work hours, and may accept other business engagements, as long as his schedule
permits the satisfactory performance of the Services and provided such
engagements are in compliance with the surviving obligations contained in
Consultant’s Consultant Employment Agreement dated September 30, 2009, the
provisions of the Separation Agreement, or both.  Consultant is not and shall
not be deemed for any purpose to be an employee, agent, servant, or
representative of the Company.  Consultant shall not have authority to act for
the Company, give instructions or orders on behalf of the Company or make
commitments for or on behalf of the Company.  Except as otherwise provided in
Consultant’s Separation Agreement with the Company, Consultant shall not be and
is not entitled to participate in any bonus plans, employee benefit plans, or
other benefits provided to the Company employees.
 
4.  
Compensation.

 
Subject to Employee’s continued compliance with his obligations in Sections 3,
4, 5 and 6 of the Executive Employment Agreement, the Separation Agreement,
and/or this Agreement, the Company shall pay Consultant a total fee of $100,000
for the Consulting Term, paid bi-weekly over the Term pursuant to the Company’s
regular payroll practices commencing December 31, 2009 and pursuant to Schedule
A.  Consultant’s options and restricted stock shall continue to vest during the
Consulting Term.  To the extent travel is required, the Company shall reimburse
Consultant for all documented, reasonable travel expenses pursuant to the
Company’s travel expense policy.
 
5.  
Tax Withholding.

 
Because Consultant shall not be an employee of the Company, but shall act in the
capacity of an independent contractor, the Company will not withhold from
Consultant’s compensation federal, state, city, FICA, income, or any other
taxes.  The Parties acknowledge and agree that it is Consultant’s responsibility
to timely pay any and all required taxes.  Consultant hereby indemnifies the
Company for any and all costs, expenses, payments, penalties, attorneys’ fees or
interest related to Consultant’s failure to properly comply with his tax
obligations.
 
 
 
2

--------------------------------------------------------------------------------

 
 
6.  
Adequacy of Consideration.

 
The parties agree that the consideration given by the other pursuant to this
Agreement is adequate and sufficient to make their respective obligations under
this Agreement final and binding.
 
7.  
Entire Agreement.

 
Except as provided herein, the parties agree that this Agreement sets forth the
entire agreement of the Parties relating to their consulting arrangement,
supersedes and extinguishes any and all prior statements, agreements,
representations (including any oral representations) or understandings by or
among the Parties relating to their consulting arrangement and may not be
modified or amended except in writing, executed by all of the Parties.    This
Agreement does not supersede the Separation Agreement.  To the extent this
Agreement and the Separation Agreement conflict, the Separation Agreement shall
control.
 
8.  
Compliance

 
Consultant acknowledges that the benefits he will or has received pursuant to
this Agreement are in consideration for Consultant’s execution of and
obligations contained in this Agreement and the Separation
Agreement.  Consultant’s failure to comply with his obligations contained in
either Agreement shall result in the termination of any payments by the Company
to Consultant and Consultant agrees to, within thirty (30) days of the date of
his non-compliance, return all amounts paid by the Company under this
Agreement.  To the extent the Company is required to enforce its rights under
this Agreement in any judicial proceeding, Consultant shall indemnify the
Company for any and all costs, including attorneys’ fees, related to such
enforcement.


9.  
Validity of Remaining Terms.

 
Should any provision of this Agreement be determined to be illegal, invalid, or
otherwise unenforceable, the validity of the remaining terms and provisions
hereof will not be affected thereby but such will remain valid and enforceable,
and the illegal or invalid terms or provisions shall be deemed not to be a part
of this Agreement.
 
 
 
3

--------------------------------------------------------------------------------

 
 
10.  
Venue and Choice of Law.

 
This Agreement is entered into in the State of New Jersey, and shall in all
respects be interpreted, enforced, and governed by the laws of the State of New
Jersey, without regard to its principles governing the conflicts of laws.  Venue
for enforcement of this Agreement shall be in New Jersey.  The language of this
Agreement shall be construed as a whole, according to its fair meaning, and
shall not be construed strictly for or against either of the Parties.  The
headings used herein are used for reference only and shall not affect the
construction of this Agreement.
 
11. Disclaimer.  The Parties understand that Consultant is not making any
warranty in regards to any advice provided.  Consultant shall provide advice in
good faith and to the best of his knowledge, but shall not be liable for any
actions taken by the Company in reliance on such advice.
 
12.  Assignability.  So long as the entities remain responsible for the
requirements herein, Company may freely assign this Agreement and Consultant may
assign this contract to a corporate entity, where Company will pay such
corporate entity as opposed to Consultant directly.  If such assignment occurs,
Consultant shall remain the point of contact and shall provide the consulting as
called for under this Agreement.
 
13.  
No Waiver.

 
One or more waivers of a breach of any covenant, term or provision of this
Agreement by any party shall not operate or be construed as a waiver of any
subsequent breach of the same covenant, term or provision, nor shall it be
considered a waiver of any other then existing or subsequent breach of a
different covenant, term or provision.
 


 
(SIGNATURE PAGES FOLLOW)
 
 
 
4

--------------------------------------------------------------------------------

 
 


 


 
AGREED:
 

Date: 12/31/2009
/s/ Frank A. Magnotti
 
Frank Magnotti
     
Comverge, Inc.
Date: 12/31/2009
/s/ Matthew H. Smith
 
By: Matthew H. Smith
 
Title: EVP, General Counsel & Secretary

 
 


 
 
 
5

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
Payment Date
 
Amount of Payment
 
12/31/2009*
  $ 14,285.71  
1/15/2010
  $ 14,285.71  
1/29/2010
  $ 14,285.71  
2/12/2010
  $ 14,285.71  
2/26/2010
  $ 14,285.71  
3/12/2010
  $ 14,285.71  
3/26/2010
  $ 14,285.71       $ 100,000.00  

 
 
 
* Or upon the later of the seven (7) day revocation period following the
execution of the Separation Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 



 